Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this application.

Formal Drawings
The formal drawings received on 12/01/2017 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 05/17/2019 has been considered.

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claims 1, 3, 6, 7, 8, 9, 11, 13, 16, 17, 18 and 19 all recite “…at least one… and…” 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention, Claim 1-10, is/are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Specifically, claim limitations reciting “agent, instantiated as a virtual machine or virtual network function…”, “…a data store comprising a central metadata repository…”, “…a reasoning module instantiated as a virtual machine or virtual network function…”, “… a machine learning module, instantiated as a virtual machine or virtual network function …”.  The claim limitations do not have a physical or tangible form and are considered a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  MPEP 2106.03 
The specification and the other independent claim limitations provide for a system rooted in hardware, however the specification indicates an embodiment operating as virtual machine or virtual network function (specification, para. 28).  Therefore, it cannot be ascertained whether the infringement 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 7-9, 11-13, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 2017/0308595), herein after Dey and further in view of Anerousis et al. (US 2017/0054641), herein after Anerousis.

Regarding claim 1, 
Dey teaches a scalable integrated information system in a network environment, the system comprising: an agent [instantiated as a virtual machine or virtual network function], the agent configured to communicate with the network environment, the network environment comprising a metadata inventory (see fig. 1 and paras. 19-20 and 32, computing environment comprising a data analysis application (“agent”), the data analysis application configured to communicate with the computing environment, wherein the computing environment includes a data repository and analysis server storing context data including metadata (“metadata inventory”)); 
a data store comprising a central metadata repository, the central metadata repository configured to communicate with the network environment and selectively retrieve the meta data inventory (see fig. 1 and paras. 19-20 and 32, the computing environment includes a data server (“data store”) with a repository data store (“ central metadata repository”) that receives extracted context data metadata), 
wherein the central metadata repository stores an integrated context representation comprising at least one of a real-time temporal context, a historical context, and a meta context associated with the meta data inventory (see fig. 1 and paras. 29 and 32, wherein the repository data store stores a profiled (“integrated context representation”) version of the extracted information that comprises metadata including profiled information identifying data types, data domains, and other information about data values (“meta context”)),
a reasoning module [instantiated as a virtual machine or virtual network function] and including an input configured to receive a reasoning concept (see para. 50, a database operation recommendation module (“reasoning module”) utilizes a recommended operation (“reasoning concept”) for creating prediction models for context data inputs);
a machine learning module, [instantiated as a virtual machine or virtual network function] and configured to communicate with the central metadata repository to selectively retrieve the integrated context representation (see para. 51, a model building module (“machine learning module”) communicates with the data store to retrieve the profiled context data); 
wherein the machine learning module communicates with the reasoning module to develop a reasoning model configured to associate the reasoning concept with the integrated context representation (see para. 51, wherein the model building module communicates with the database operation recommendation module to develop a predictive model (“reasoning model”) configured to associate with recommended operations for the profiled context data);
and wherein the agent communicates with the data store to retrieve the integrated context representation and communicates with the reasoning module to retrieve the reasoning model to develop an action and wherein the agent implements the action within the environment (see paras. 47 and 87-89, users of the data analysis application receive recommendations for database operations from the trained predictive model developed by the database operation recommendation module to provide recommendations to the user, wherein the user selects actions to perform). 
Dey fails to explicitly teach wherein the agent, reasoning module, and machine learning module are instantiated as a virtual machine or virtual network function.
However, in analogous art Anerousis teaches 
[…an agent…], […a reasoning module…], […a machine learning module…] instantiated as a virtual machine or virtual network function (see fig. 2, paras. 26 and 28,  wherein an SDN network may be virtualized including a predictive network traffic management (PNTM) that is implemented in a cloud computing  environment.  The PNTM includes program 212, content data store 228, pattern data store 230, and machine learning model 226, wherein the different components of the PNTM operate to manage configure and analyze information functionality similar to the agent, reasoning module and machine learning module, see also paras. 27-29 and 42, 56).
Dey and Anerousis are in the same field of endeavor as the present invention, the references are directed to predictive modeling. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include instantiating as a virtual machine or virtual network function the agent, reasoning module and machine learning module as taught in Anerousis because it amounts to applying a known technique (i.e. implementing cloud computing virtual networks, see Anerousis, para. 74) to a known device (i.e. data analysis server, see Dey, para. 19-20).  One would do so for the benefit of being able to quickly provision reasources (see Anerousis, para. 74).    




Regarding independent claim 11, 
The claims also recite a system claim, however the agent is “a network device” (see fig. 1 and para. 90, wherein operations may be performed by hardware elements) instead of “instantiated as a virtual machine or virtual network function” as in claim 1; therefore, the same rationale for rejection applies.

Regarding claims 2 and 12,
Dey in view of Anerousis teaches the limitations as described in claims 1 and 11 above.
Dey further teaches wherein the reasoning model defines an information domain (see para. 49-50, the predictive model or models are machine learning algorithms that predict the probability that particular database operations (“information domain”) are appropriate given a particular set of inputs from a specific domain of projects).Appl. No.16/232,819 

Regarding claims 3 and 13,
Dey in view of Anerousis teaches the limitations as described in claims 2 and 12 above.
Dey further teaches wherein the information domain is accessible across at least one of a system and a domain (see fig.1, paras. 47-49, the database operations are accessible across data analysis application (“system”) and across group, enterprise or organization or project (“domain”)).Appl. No.16/232,819 



Regarding claims 4 and 14,
Dey in view of Anerousis teaches the limitations as described in claims 1 and 11 above.
Dey further teaches wherein the reasoning model is in communication with an input (see para. 49-50, the predictive model or models are machine learning algorithms that are in communication with a particular set of inputs).Appl. No.16/232,819 

Regarding claims 7 and 17,
Dey in view of Anerousis teaches the limitations as described in claim 1 and 11 above.
The combination fails to explicitly teach reasoning model is configured to provide data modeling.
However, in analogous art Anerousis further teaches 
wherein the reasoning model is configured to provide at least one of a public/subject registration, a data modeling, a data quality mapping, and a metadata whiteboard (see paras. 45-46, data analytics focuses on inference, the process of deriving conclusions or outcomes from the data, based on what is already known and operates to receive events information stored in content datastore  and infer details about events that may be used to predict network traffic density (indicative of “data modeling”)).Appl. No.16/232,819 
Dey and Anerousis are in the same field of endeavor as the present invention, the references are directed to predictive modeling. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include reasoning model is configured to provide data modeling as taught in Anerousis because it amounts to applying a known technique (i.e. data analytics performed by model, see Anerousis, para. 45-46) to a known device (i.e. data analysis system see Dey, para. 19-20).  One would do so for the benefit of making inferences based on the models (see Anerousis, para. 45-46).    

Regarding claims 8 and 18,
Dey in view of Anerousis teaches the limitations as described in claim 7 and 17 above.
The combination fails to explicitly teach a data feed in communication with the data modeling.
However, in analogous art Anerousis further teaches 
wherein the agent includes a data feed in communication at least one of the public/subject registration, the data modeling, the data quality mapping, and the metadata whiteboard (see paras. 45-46, data analytics focuses on inference, the process of deriving conclusions or outcomes from the data, based on what is already known and operates to receive events information stored in content datastore  and infer details about events that may be used to predict network traffic density (indicative of “data modeling”), wherein information may be retrieved from public data feeds, see further para. 44).Appl. No.16/232,819 
Dey and Anerousis are in the same field of endeavor as the present invention, the references are directed to predictive modeling. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include a data feed in communication with the data modeling as taught in Anerousis because it amounts to applying a known technique (i.e. data analytics performed by model, on a data feed see Anerousis, para. 45-46) to a known device (i.e. data analysis system see Dey, para. 19-20).  see Anerousis, para. 45-46).    

Regarding claims 9 and 19,
Dey in view of Anerousis teaches the limitations as described in claims 1 and 11 above.
The combination fails to explicitly teach a data feed in communication with at least one software defined network within the environment.
However, in analogous art Anerousis further teaches 
wherein the agent includes a data feed in communication with at least one software defined network within the environment (see paras. 44 and 52, wherein information may be retrieved from public data feeds in SDN networks).Appl. No.16/232,819 
Dey and Anerousis are in the same field of endeavor as the present invention, the references are directed to predictive modeling. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include a data feed in communication with at least one software defined network within the environment as taught in Anerousis because it amounts to applying a known technique (i.e. utilizing a data feed from a SDN see Anerousis, para. 44-46) to a known device (i.e. data analysis system see Dey, para. 19-20).  One would do so for the benefit of making inferences based on data extracted from feeds (see Anerousis, para. 45-46).    





Claims 5, 6, 10, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Anerousis and further in view of Cannaliato et al. (US 2016/0026692), herein after Cannaliato.

Regarding claims 5 and 15,
Dey in view of Anerousis teaches the limitations as described in claims 1 and 11 above.
The combination fails to explicitly teach wherein the model includes a unified search module.
However, in analogous art Cannaliato teaches 
wherein the reasoning model includes a unified search module (see paras. 50-53 and 78, wherein a search API is utilized by input data models to enable searchable data, Applicants specification defines reasoning model as performing searches of metadata sources via search module, see para. 33).Appl. No.16/232,819 
Dey, Anerousis and Cannaliato are in the same field of endeavor as the present invention, the references are directed to predictive modeling/intelligent analytics of data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the model includes a unified search module as taught in Cannaliato because it amounts to applying a known technique (i.eutilizing search API for collected/analyzed data search, see Cannaliato, paras. 50-53 and 78) to a known device (i.e. data analysis system see Dey, para. 19-20).  One would do so for the benefit of being able to search collected data (see Cannaliato, paras. 50-53 and 78).    



Regarding claims 6 and 16,
Dey in view of Anerousis teaches the limitations as described in claims 5 and 15 above.
The combination fails to explicitly teach the unified search model configured to perform subject or extended search.
However, in analogous art Cannaliato teaches 
wherein the unified search module is configured to perform at least one of a public subject search, a full AIM search, and an extended search (see paras. 78 and 82, wherein the search API is configured to perform at least a full text search or a custom search indicative of a full AIM search or an extended search).Appl. No.16/232,819 
Dey, Anerousis and Cannaliato are in the same field of endeavor as the present invention, the references are directed to predictive modeling/intelligent analytics of data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the unified search model configured to perform subject or extended search as taught in Cannaliato because it amounts to applying a known technique (i.eutilizing search API for collected/analyzed data search, see Cannaliato, paras. 50-53 and 78) to a known device (i.e. data analysis system see Dey, para. 19-20).  One would do so for the benefit of being able to search collected data (see Cannaliato, paras. 50-53 and 78).    

Regarding claims 10 and 20,
Dey in view of Anerousis teaches the limitations as described in claim 1 and 11 above.
The combination fails to explicitly teach an index for a natural language protocol search.
However, in analogous art Cannaliato teaches 
wherein the reasoning model generates an index for a natural language protocol search (see para. 50, generating an index of the records for ability to perform natural key searches indicative of natural language protocol search).Appl. No.16/232,819 
Dey, Anerousis and Cannaliato are in the same field of endeavor as the present invention, the references are directed to predictive modeling/intelligent analytics of data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include an index for a natural language protocol search as taught in Cannaliato because it amounts to applying a known technique (i.e. utilizing search API for collected/analyzed data search, see Cannaliato, paras. 50-53 and 78) to a known device (i.e. data analysis system see Dey, para. 19-20).  One would do so for the benefit of being able to search collected data (see Cannaliato, paras. 50-53 and 78).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 2015/0106578 – Warfield, creating data analysis models from data collected of SDN networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458   

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458